

[amerenheadera05.jpg]


Exhibit 10.13


2015 AMEREN EXECUTIVE INCENTIVE PLAN FOR OFFICERS




SUMMARY
The Ameren Executive Incentive Plan (“EIP”) is intended to reward eligible
Officers for their contributions to Ameren’s success. The EIP rewards Officers
for Ameren’s earnings per share (“EPS”) results, operational performance results
and individual performance. The EIP is approved by the Human Resources Committee
of Ameren’s Board of Directors (“Committee”). Ameren reserves the right at its
sole discretion to revise, modify, suspend, continue or discontinue the EIP
after the current plan year.


EIP ELIGIBILITY
All Officers who are actively employed on the date the award is paid and, if
applicable, who comply with the Confidentiality and Non-Solicitation obligations
described below are eligible to participate in the EIP pursuant to the terms
described herein. Additionally, Officers who terminate employment during the
plan year (or following the plan year but before the award is paid) because they
retire, die, become disabled, or whose employment is involuntarily terminated
during the plan year as a result of a reduction in force, elimination of
position, or change in strategic demand, are eligible to participate in the EIP
pursuant to the terms described herein. Officers who voluntarily or
involuntarily terminate employment for any reason other than those reasons
described in the prior sentence during the plan year or following the plan year
but before awards are paid, are not eligible to participate in the EIP.


AWARD OPPORTUNITIES
Award opportunity percentages are set by the Human Resources Committee of the
Board of Directors. Officers will receive individual communication regarding
their short-term incentive target opportunity expressed as a percentage of their
2015 base salary. 2015 base salary is defined, generally, as the salary at the
end of the plan year or at the time of eligible termination of employment, if
earlier. However, if salary changes during the plan year, proration will apply
as specified in “Job changes during plan year (e.g. salary increase, new role,
etc.)” under “Impact of Employment Events” (below).


In addition, if Officer violates the Confidentiality and Non-Solicitation
obligations described below, or engages in conduct or activity that is
detrimental to Ameren in the one year after Officer’s employment with Ameren
ends, then the Officer will not be eligible for the award and the award will be
rescinded. If Officer violates the Confidentiality and Non-Solicitation
obligations after the award is paid, or if Ameren learns of the violations after
the award is paid, Officer shall repay the award to Ameren within thirty (30)
days of receiving a demand from Ameren for the repayment of the award.
Similarly, if Officer engages in conduct or activity that is detrimental to
Ameren after the award is paid, or if Ameren learns of the detrimental conduct
or activity after the award is paid, and such conduct occurred less than one
year after Officer’s employment with Ameren ended, Officer shall repay the award
to Ameren within thirty (30) days of receiving a demand from Ameren for the
repayment of the award and Ameren shall be entitled to an award of attorneys’
fees incurred in connection with securing such repayment.
PLAN STRUCTURE
The EIP is designed to reward Officers for their contributions to Ameren’s
success. This is accomplished by rewarding Officers for the achievement of EPS
goals, operational performance and their own personal contributions to Ameren’s
performance. The EIP has four primary components: (1) annual performance
metrics; (2) a base award; (3) an individual performance modifier; and (4) an
individual short-term incentive payout. These components are described in more
detail below.



[amerenfooter.jpg]

--------------------------------------------------------------------------------



Annual Performance Metrics (EPS & Operations)
All Officers should be focused on both the financial and operational success of
our organization. Thus, Officers will be rewarded for financial (EPS) and
operational (safety and customer) performance. These metrics are weighted as
follows: 80% based on EPS, 10% based on safety performance and 10% based on
customer performance.


Three levels of performance achievement will be established to reward eligible
Officers for results achieved in EPS & operational performance. Achievement
between the established levels will be interpolated. The three levels are
defined as follows:


1.
Threshold: Threshold is the minimum level of Ameren performance achievement
necessary for short-term incentive funds to be available. This level must be
achieved to justify the payment based on our fiduciary responsibility to our
shareholders.



2.
Target: This is the targeted level of Ameren EPS & operational achievement.



3.
Maximum: This level shares higher rewards in years of outstanding performance.
This level will be very difficult to achieve, but in years of outstanding
performance, Officers will share in Ameren’s success.



Base Award
Following the conclusion of the plan year, Ameren’s actual EPS & operational
performance will be measured. EPS achievement levels may be adjusted to include
or exclude specified items of an unusual nature or non-operating or significant
events not anticipated in the business plan when EPS achievement levels were
established as determined by the Committee at its sole discretion and as
permitted by the Ameren Corporation 2014 Omnibus Incentive Compensation Plan
(“Plan”). Using these performance results, a formulaic base award will be
determined for each Officer. As described below, this formulaic base award will
then be subject to modification based on the Officer’s individual performance.


Individual Performance Modifier
The base award for each Officer may be adjusted up by as much as 50% or down by
as much as 50% with the ability to pay zero for poor or non-performance, based
on the Officer's individual contributions and performance during the plan year,
as determined by the Committee at its sole discretion and as permitted by the
Plan. Demonstrated leadership and the achievement of key operational goals
(besides those specifically measured under the Plan) will also be considered
when further modifying the base award for each Officer.


Individual Short-Term Incentive Payout
The individual short-term incentive payout represents the actual short-term
incentive award an Officer will receive as a result of both Ameren’s performance
and the Officer’s own individual performance. Subject to the terms described
herein, the maximum payout under the EIP is 200% of the Officer's short-term
incentive target opportunity.


CONFIDENTIALITY AND NON-SOLICITATION OBLIGATIONS

All Officers
Officers, by virtue of their position with Ameren, have access to and/or receive
trade secrets and other confidential and proprietary information about Ameren’s
business that is not generally available to the public and which has been
developed or acquired by Ameren at considerable effort and expense (hereinafter
“Confidential Information”). Confidential Information includes, but is not
limited to, information about Ameren’s business plans and strategy,
environmental strategy, legal strategy, legislative strategy, finances,
marketing, management, operations, and/or personnel. Officer agrees that, both
during and after Officer’s employment with Ameren, Officer:
a) will only use Confidential Information in connection with Officer’s duties
and activities on behalf of or for the benefit of Ameren;







[amerenfooter.jpg]

--------------------------------------------------------------------------------



b) will not use Confidential Information in any way that is detrimental to
Ameren;
c) will hold the Confidential Information in strictest confidence and take
reasonable efforts to protect such Confidential Information from disclosure to
any third party or person who is not authorized to receive, review or access the
Confidential Information;
d) will not use Confidential Information for Officer’s own benefit or the
benefit of others, without the prior written consent of Ameren; and
e) will return all Confidential Information to Ameren within two business days
of the Officer’s termination of employment or immediately upon Ameren’s demand
to return the Confidential Information to Ameren.


Officer agrees that, for one year from the end of Officer’s employment, Officer
will not, directly or indirectly, on behalf of Officer or any other person,
company or entity:
a) market, sell, solicit, or provide products or services competitive with or
similar to products or services offered by Ameren to any person, company or
entity that: i) is a customer or potential customer of Ameren during the twelve
(12) months prior to Officer’s termination of employment and ii) with which
Officer 1) had direct contact with during the twelve (12) months prior to
Officer’s termination of employment or 2) possessed, utilized or developed
Confidential Information about during the twelve (12) months prior to Officer’s
termination of employment;
b) raid, hire, solicit, encourage or attempt to persuade any employee or
independent contractor of Ameren, or any person who was an employee or
independent contractor of Ameren during the 24 months preceding Officer’s
termination, to leave the employ of, terminate or reduce the person’s employment
or business relationship with Ameren;
c) interfere with the performance of any Ameren employee or independent
contractor’s duties for Ameren.
AMEREN RELIEF


Officer acknowledges and agrees that the Confidentiality and Non-Solicitation
provisions set forth above are necessary to protect Ameren’s legitimate business
interests, such as its Confidential Information, goodwill and customer
relationships. Officer acknowledges and agrees that a breach by Officer of
either the Confidentiality or Non-Solicitation provision will cause irreparable
damage to Ameren for which monetary damages alone will not constitute an
adequate remedy. In the event of such breach or threatened breach, Ameren shall
be entitled as a matter of right (without being required to prove damages or
furnish any bond or other security) to obtain a restraining order, an
injunction, or other equitable or extraordinary relief that restrains any
further violation or threatened violation of either the Confidentiality or
Non-Solicitation provision, as well as an order requiring Officer to comply with
the Confidentiality and/or Non-Solicitation provisions. Ameren’s right to a
restraining order, an injunction, or other equitable or extraordinary relief
shall be in addition to all other rights and remedies to which Ameren may be
entitled to in law or in equity, including, without limitation, the right to
recover monetary damages for Officer’s violation or threatened violation of the
Confidentiality and/or Non-Solicitation provisions. Finally, Ameren shall be
entitled to an award of attorneys’ fees incurred in connection with securing any
relief hereunder and/or pursuant to a breach or threatened breach of the
Confidentiality and/or Non-Solicitation provisions.


EIP PAYOUT
2015 EIP awards will be paid no later than March 15, 2016. In no event will an
Officer be eligible for, or entitled to, a payment of an award if he is not
actively employed with Ameren on the date the award is paid.



[amerenfooter.jpg]

--------------------------------------------------------------------------------



Impact of Events
The following table shows the impact of various events.
Event
Payout

Hire during plan year
The award pays out by March 15, 2016 based on 2015 base salary and EPS &
operational performance, pro rata for the number of days worked in the plan year
and subject to the individual performance modifier.
Job changes during plan year (e.g. salary increase, new role, etc.)
The award pays out by March 15, 2016, pro rata based on any changes in
short-term incentive target opportunity, salary, performance metric and/or plan
eligibility for each respective time period during the plan year, and subject to
the individual performance modifier.
Death, disability or retirement during plan year or following plan year but
before award is paid
The award pays out by March 15, 2016 based on 2015 base salary and EPS &
operational performance, pro rata for the number of days worked in the plan
year, and subject to the individual performance modifier.
Paid, unpaid or military leave of absence during plan year
Treated as a period of normal employment.
Involuntary termination as a result of a reduction in force, elimination of
position, or change in strategic demand
The award pays out by March 15, 2016 based on 2015 base salary and EPS &
operational performance, pro rata for the number of days worked in the plan
year, and subject to the individual performance modifier, assuming the eligible
participant signed and returned the Company’s approved general release and
waiver within 45 days of termination and the seven day revocation period (from
the date of signed release) has expired.
Other involuntary or voluntary termination
No payout if termination occurs during the plan year or following the plan year
but before any award is paid.
Change of control
The impact of Change of Control is described in the Second Amended and Restated
Ameren Corporation Change Of Control Severance Plan, as amended. Please refer to
this document for further information.
Violation of Confidentiality or Non-Solicitation Provision, or engaging in
conduct or activity that is detrimental to Ameren
No payout if violation occurs before any award is paid. If violation occurs
after the award is paid, Officer will repay the award upon demand from Ameren.



The Committee will review and has the authority to approve the final amount of
payment. All payments are within the complete and sole discretion of the
Committee. The final payment granted is final and conclusive and not subject to
review.


CONTACT
Questions regarding this plan may be directed to the Senior Director, Talent
Management & Executive Compensation at 314.554.2049, or the Executive
Compensation Manager at 314.206.0642.





[amerenfooter.jpg]

--------------------------------------------------------------------------------



ADMINISTRATION
This EIP and the employee’s rights hereunder are subject to all the terms and
conditions of the Plan, as the same may be amended from time to time, as well as
to such rules and regulations as the Committee or its designee may adopt for
administration of the Plan. The Committee, or its designee, is authorized to
administer, construe and make all determinations necessary or appropriate to the
administration of this EIP, all of which will be binding upon participants. If
any provision of this EIP conflicts in any manner with the Plan, the terms of
the Plan shall control.


GOVERNING LAW AND JURISDICTION
The EIP shall be interpreted and governed in accordance with the laws of the
State of Missouri. Any action regarding the EIP shall be brought in either the
state or Federal court located in St. Louis, Missouri, and Officer agrees to
submit himself/herself to the jurisdiction of the state or Federal court located
in St. Louis, Missouri without regard to conflicts of law principles or personal
jurisdiction. If a court construes any provision, or any part of any provision,
found in either the above Confidentiality or Non-Solicitation provisions to be
unreasonable or unenforceable, such court may revise the provision to the
maximum extent permitted by Missouri law and then enforce such provision as so
revised.




MISCELLANEOUS
No employee shall have any claim or right to receive an award under this EIP.
Neither this EIP nor any action taken hereunder shall be construed as giving an
employee any right to be retained by Ameren Corporation or any of its
subsidiaries or to limit in any way the right of Ameren Corporation or any of
its subsidiaries to change such employee’s compensation or other benefits or to
terminate the employment or service of such person with or without cause. For
purposes of this EIP, the transfer of employment by an employee between
subsidiaries shall not be deemed a termination of the employee’s employment.







[amerenfooter.jpg]